Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment dated 1 February 2021 has been fully considered.

	Applicant amended his claims to include new limitation “the rotary transmission path being distinct from the rotary motion transmission belt” to define over the applied references.  However, a new ground of rejections has been made based on a newly discovered reference from further searches.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-11, 13, 16-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 3888084 (Hawkins).
	Regarding independent claims 1, 10, Hawkins discloses a kinetic turbopump assembly for a closed loop, associated with an internal-combustion engine with a drive shaft 40, for a motor vehicle or a heavy goods vehicle, wherein one of the faces of the engine carries accessories of this engine (all the pulleys 36, 37 are carried by the engine 10 through shaft 40 on one face of the engine), and at least one winding roller 
	Regarding claims 2, 4, 11, 13, note pulleys 36, 50, 51, and the belt connecting pulleys 50, 51.
	Regarding claims 7-8, 16-17, note the clutch 35.
	Regarding claims 9, 18, the closed loop is clearly a Rankine cycle including pump 43, evaporator 21, steam motor/turbine 31, and condenser 45.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 12, 14-15, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3888084 (Hawkins) in view of US 2015/0064039 (Nagai).  Hawkins teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that: 1) different roller/pulley diameters as claimed in claims 3, 12; 2) connecting chain instead of belt as claimed in claims 5, 14; and 3) gear train as claimed in claims 6, 15.  Nagai teaches: 1) different roller/pulley diameters in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori discloses an ICE using two belts for two different systems.




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/16/2021